Order entered on April 14, 1965 granting defendants’ motion to vacate plaintiffs’ demand for a bill of particulars of the affirmative defenses in defendants’ answer, unanimously reversed, with $30 costs and disbursements to appellants, on the law and on the facts, and the motion denied. This is a stockholder’s derivative action alleging corporate waste and mismanagement on the part of the individual defendants. The allegations set forth in the affirmative defenses are so broad and general and relate to undefined events and transactions alleged to have taken place at unspecified times over a period of 30 years that it is necessary to provide plaintiffs with a bill of particulars to narrow the issues and limit the proof. Although two or three of the items demanded could be held to be too broad in their scope, the demand, as a whole, is reasonable and clearly and specifically stated and should, therefore, stand. Concur — Botcin, P. J., Breitel, Stevens, Eager and Staley, JJ.